Citation Nr: 1024223	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1948 to 
January 1950 and from September 1950 to October 1951.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for bilateral hearing impairment.  


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown to be 
etiologically related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred or aggravated therein. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a March 2006 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  The Veteran was also 
provided with notice of the type of evidence necessary to 
establish a disability rating and effective date in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records are not available in 
this case.  The RO requested service treatment records from 
the National Personnel Records Center (NPRC) in February 
2006.  A May 2006 response from the NPRC shows that the 
Veteran's records were destroyed in a 1973 fire.  In cases 
where the Veteran's service treatment records are unavailable 
through no fault of his own, there is a "heightened duty" to 
assist him in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  This heightened duty includes the 
obligation to search for alternate medical records. See Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  No alternate medical 
records were found in this case.  The Veteran was notified, 
and was asked to provide any medical or lay evidence, to 
include any service records in his possession.  

VA treatment records and a VA examination have been 
associated with the claims file.  The Board notes 
specifically that the Veteran was afforded a VA examination 
in January 2008.  38 C.F.R. § 3.159(c) (4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and available 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the Veteran's complaints and symptoms; and provides a clear 
opinion with respect to etiology along with reasons and bases 
for the opinion rendered.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the 
Veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The Veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran had not identified any 
private treatment records which need to be obtained.  Thus, 
the Board finds that the record is complete and ready for 
review. 

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran and his representative contend that the Veteran's 
current bilateral hearing impairment is due to his exposure 
to acoustic trauma from rifles, machine guns, mortars, and 
artillery in service without the use of hearing protection.  

The Veterans DD 214 and available personnel records, to 
include a separation qualification record, show that he 
served from November 1948 to January 1950 as a heavy weapons 
infantryman, that he practiced military drill and battle 
tactics, and that he fired and serviced heavy weapons.   

The earliest post-service medical evidence of a hearing loss 
disability was during the Veteran's January 2008 VA 
examination, which referenced an August 2005 VA audiogram.  
The Board notes that this audiogram was completed 54 years 
after the Veteran's separation from service.  VA treatment 
records show that the Veteran was first seen at VA for 
hearing aids in August 2005.  At that time, the Veteran 
indicated that he had previously purchased a right ear 
hearing aid for himself.  

The claims file was reviewed in conjunction with a January 
2008 VA audiological examination.  The Veteran reported that 
he experienced bilateral, progressive hearing loss which 
began twenty years prior.  The Veteran had no complaints of 
otalgia, otorrhea, dizziness, or general pain.  He denied a 
history of ear infections or ear surgery.  The Veteran 
utilized amplification obtained at VA two years prior.  The 
VA examiner noted that the Veteran served in the Army 
infantry in service, and during that time the Veteran was 
exposed to noise from 81 millimeter mortars, heavy weapons, 
and artillery without the use of hearing protection.  The 
Veteran denied any history of occupational or recreational 
noise exposure.  He worked for 35 years in a steel mill 
loading dock, however denied noise exposure. 

On the VA audiological evaluation in August 2005, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
70
70
LEFT
50
55
65
70
70

Speech audiometry revealed speech recognition ability of 58 
percent in the right ear and of 64 percent in the left ear.

The VA examiner stated, based on the lack of evidence in the 
claims file and the lack of proximity between the dates of 
the Veteran's service and the onset of hearing loss, and the 
date of the present evaluation, that it was his opinion that 
the Veteran's hearing loss was not, at least as likely as 
not, related to his military service. 

The June 2008 VA audiological examination clearly reflects 
current hearing loss in accordance with 38 C.F.R. § 3.385.

The Veteran has reported exposure to noise from mortars, 
heavy weapons, and artillery in service.  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  In the present case, the Veteran is competent to 
report exposure to noise in service, and the Board finds that 
the Veteran's statements are credible.  The Veteran's 
available personnel records also support the Veteran's 
testimony with regard to in-service noise exposure.  However, 
there is no medical evidence of record which relates the 
Veteran's current hearing loss to his in-service noise 
exposure.  The Veteran's reported noise exposure was 
considered in by a January 2008 VA examiner.  The Veteran's 
own report of first noticing the onset of hearing loss 20 
years prior to the time of the VA examination was also noted.  

According to the United States Court of Appeals for Veterans 
Claims, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board.  Id.  In this case, the VA 
audiologist's opinion provides the most probative evidence of 
record with respect to the etiology of the Veteran's current 
hearing loss.  The available evidence of record was reviewed, 
and the Veteran's reported history was noted in the 
examination report.  The evidence discussed appears to be 
factually accurate.  The Board notes that the Veteran 
submitted additional evidence subsequent to the January 2008 
VA examination, which copies of service personnel records 
which the Board notes were previously of record, and photos 
of weapons fired by the Veteran.  At the time of the January 
2008 VA examination, service personnel records indicating 
that  Veteran fired and serviced heavy weapons in conjunction 
with his duties as a heavy weapons infantryman, were already 
associated with the file.  The VA examiner also stated, 
specifically, that "the Veteran was exposed to noise from 81 
millimeter mortars, heavy weapons, and artillery without the 
use of hearing protection" in service.   Therefore, the 
Board finds that an additional VA examination is not 
necessary to address the photographs of weapons submitted by 
the Veteran.  The January 2008 VA examiner opined, based on 
the available evidence of record, to include the lack of 
proximity between the dates of the Veteran's service and the 
onset of hearing loss, that the Veteran's hearing loss was 
not at least as likely as not related to his military 
service.  The Board finds that sound reasoning has been 
provided for the opinion rendered by the VA examiner.  
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Although the Veteran has a current diagnoses of bilateral 
hearing loss, medical evidence of record does not show that 
hearing loss was incurred or aggravated in service.  
Sensorineural hearing loss did not manifest within a year 
following the Veteran's separation from service, and no nexus 
has been established between the Veteran's current hearing 
loss and his in-service noise exposure.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
finding that the Veteran has bilateral hearing loss 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


